LaDawn Naegle Direct: 202-508-6046 lnaegle@bryancave.com November 25, 2009 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: MEMC Electronic Materials, Inc. File No. 333-163332 Withdrawal of Registration Statement on Form S-3 Ladies and Gentleman: On behalf of MEMC Electronic Materials, Inc. this filing is hereby made to withdraw the S-3 filing made on November 25, 2009 (Accession Number 0000950138-09-000782). The reason for this withdrawal is to file the S-3 as an S-3ASR filing. If you have any questions or comments concerning the above, or if you require additional information, please do not hesitate to contact the undersigned at (202) 508-6046. Sincerely, /s/ LaDawn Naegle LaDawn Naegle
